


Exhibit 10.87

 

REAFFIRMATION

 

THIS REAFFIRMATION (this “Reaffirmation”) dated as of March 13, 2009, is made by
each of the undersigned (each, an “Undersigned”), in favor of the Lender (as
defined below).

 

R E C I T A L S:

 

1.             Brad Foote Gear Works, Inc. (the “Borrower”) and Bank of America,
N.A., as lender (in such capacity, the “Lender”) are parties to that certain
Loan and Security Agreement, dated as of January 17, 1997 (as amended to date
and in effect on the date hereof, the “Existing Credit Agreement”).

 

2.             The Borrower and the Lender have agreed to amend the Existing
Credit Agreement pursuant to that certain Second Omnibus Amendment Agreement
(the “Omnibus Amendment Agreement”) of even date herewith (the Existing Credit
Agreement, as amended by the Omnibus Amendment Agreement, and as such may be
further amended, modified, restated or supplemented from time to time, the
“Credit Agreement”).

 

3.             Each of the Undersigned is party to one or more Loan Documents
(collectively, the “Reaffirmed Documents”) relating to the Credit Agreement.

 

4.             It is a condition precedent to the occurrence of the Amendment
Effective Date (as defined in the Omnibus Amendment Agreement) that each of the
Undersigned execute and deliver this Reaffirmation.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in order to induce the Lender to enter
into the Omnibus Amendment Agreement, each Undersigned agrees, for the benefit
of the Lender, as follows:

 

ARTICLE I.
DEFINITIONS

 

Capitalized terms used herein that are defined in the Credit Agreement shall
have the same meanings when used herein unless otherwise defined herein.

 

ARTICLE II.
REAFFIRMATION

 

Each Reaffirmed Document remains in full force and effect and is hereby ratified
and confirmed, and from and after the date hereof, each reference that appears
in any of the Reaffirmed Documents to the Existing Credit Agreement shall be
deemed to be a reference to the Credit Agreement.

 

--------------------------------------------------------------------------------


 

ARTICLE III.
MISCELLANEOUS PROVISIONS

 

SECTION 3.1.  Loan Document.  This Reaffirmation is a Loan Document executed
pursuant to the Credit Agreement and shall (unless otherwise expressly indicated
herein) be construed, administered and applied in accordance with the terms and
provisions thereof.

 

SECTION 3.2.  Severability.  Any provision of this Reaffirmation which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this
Reaffirmation or affecting the validity or enforceability of such provision in
any other jurisdiction.

 

SECTION 3.3.  Headings.  The various headings of this reaffirmation are inserted
for convenience only and shall not affect the meaning or interpretation of this
Amendment or any provisions hereof.

 

SECTION 3.4.  Execution in Counterparts.  This Reaffirmation may be executed by
the parties hereto in several counterparts, each of which shall be deemed to be
an original and all of which shall constitute together but one and the same
agreement.

 

SECTION 3.5  Governing Law.  THIS REAFFIRMATION SHALL BE DEEMED TO BE A CONTRACT
MADE UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS (INCLUDING
735 ILCS SECTION 105/5-5), BUT OTHERWISE WITHOUT GIVING EFFECT TO ANY OF SUCH
STATE’S CONFLICTS-OF-LAW PROVISIONS.

 

SECTION 3.6  Successors and Assigns.  This Reaffirmation shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors and assigns.

 

[Remainder of page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto, by their officers duly authorized, have
caused this Reaffirmation to be duly executed and delivered as of the date first
above written.

 

 

BROADWIND ENERGY, INC.

 

 

 

 

 

By:

 /s/ J. Cameron Drecoll

 

Name:

J. Cameron Drecoll

 

Title:

  Chief Executive Officer

 

 

 

 

 

1309 SOUTH CICERO AVENUE, LLC

 

 

 

 

 

By:

 /s/ Ralph Placzek

 

Name:

Ralph Placzek

 

Title:

  Authorized Signatory

 

 

 

 

 

5100 NEVILLE ROAD, LLC

 

 

 

 

 

By:

 /s/ Ralph Placzek

 

Name:

Ralph Placzek

 

Title:

  Authorized Signatory

 

Reaffirmation

 

--------------------------------------------------------------------------------
